Citation Nr: 1519797	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  09-09 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for pes planus, to include on the basis of aggravation.

2.  Entitlement to service connection for pes planus.

3.  Entitlement to service connection for right and left detached retinas. 

4.  Entitlement to service connection for left ankle arthritis.

5.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected glaucoma/diabetes mellitus, type II/posttraumatic stress disorder (PTSD) and/or obesity related to type II diabetes.

6.  Entitlement to service connection for left tibial tendon dysfunction, to include as secondary to diabetes mellitus, type II.


7.  Entitlement to an initial compensable evaluation for bilateral trigger fingers/Dupuytren's contracture. 

8.  Entitlement to an effective date earlier than June 3, 2008 for service connection of bilateral trigger fingers.

9.  Entitlement to an effective date earlier than November 27, 2002 for service connection of chloracne.

10.  Entitlement to an effective date earlier than April 22, 2003 for service connection of PTSD.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1972 and from January 1977 to July 1980.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Offices (RO) in Roanoke, Virginia and Winston-Salem, North Carolina that denied the issues listed on the title page of this decision.  

The Veteran was afforded a personal hearing in August 2014 in Washington, DC before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record.  The Veteran currently has a combined 100 percent disability rating, effective March 2010.  He has also been assigned special monthly compensation for the loss of use of a creative organ.

In correspondence dated in January 2011, the Veteran requested withdrawal of the claims of entitlement to service connection for Parkinson's disease, heart disease and B-cell leukemia that had not been developed for appellate review.

Following review of the record and disposition of the issues of entitlement to earlier effective dates and whether new and material evidence has been received to reopen the claim of service connection for pes planus, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for pes planus was denied by an RO rating decision in August 2005; the Veteran did not file an appeal within one year of notification of the decision and it is final.

2.  The evidence added to the record since the final determination is relevant and probative of the issue of entitlement to service connection for pes planus.

3.  The RO denied entitlement to service connection for left trigger finger disability in August 2005; the Veteran did not perfect an appeal and that decision is final.

4.  Subsequent to the final disallowance in August 2005, an informal claim of entitlement to service connection for left trigger fingers was received on October 26, 2006.  

5.  Service connection for left trigger finger disability was granted by rating action dated in October 2011.

6.  October 26, 2006 is the earliest effective date by law for service connection of left trigger finger disability.

7.  An informal claim of entitlement to service connection for right finger disability was received on August 6, 2007; the record does not contain any claim for service connection of such prior to that date.

8.  A claim of entitlement to service connection for chloracne was received on November 27, 2002; the record does not contain any claim for service connection of such prior to that date.

9.  A claim of entitlement to service connection for PTSD was received on April 22, 2003; the record does not contain any claim for service connection of such prior to that date.


CONCLUSIONS OF LAW

1.  The August 2005 rating determination that denied service connection for pes planus is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 

2.  New and material evidence sufficient to reopen the claim of service connection for pes planus has been received since the final determination and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for an effective date of October 26, 2006, but no earlier, for the grant service connection for left hand trigger fingers are met. 38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. § 3.400 (2014).

4.  The criteria for an effective date of August 6, 2007, but no earlier, for the grant of service connection for right hand trigger fingers are met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

5.  The criteria for an effective earlier than November 27, 2002 for the grant of service connection for chloracne are not met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

6.  The criteria for an effective earlier than April 22, 2003 for the grant of service connection for PTSD are not met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As service connection, an initial rating, and an initial effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) (2014) have been met for the claims of entitlement to an earlier effective date. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA has also fulfilled its duty to assist the Veteran to substantiate the claims as warranted by law.  There is no evidence that additional development is in order before the claims for earlier effective dates may be addressed.  For the reasons discussed below, the Board finds that the evidence of record is adequate to adjudicate the claims decided herein. 

The Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable where further assistance would not aid the appellant in substantiating the claim. Wensch v. Principi, 15 Vet.App. 362 (2001); see also 38 U.S.C.A. § 5103A (a)(2).  In view of the Board's favorable decision with respect to the threshold issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for pes planus, further assistance is unnecessary to aid the appellant in substantiating this aspect of the appeal.

1.  New and material evidence to reopen the claim of entitlement to service connection for pes planus.

Factual Background and Legal Analysis

Service connection for pes planus, to include on the basis of aggravation, was originally denied in an August 2005 rating decision.  The Veteran did not file an appeal.  This determination is final. 38 U.S.C.A § 7105.  The Board must therefore review all of the evidence submitted since the  final disallowance to determine whether the appellant's claim of entitlement to service connection should be reopened and re-adjudicated de novo. See Evans v. Brown, 9 Vet.App. 273 (1996). 

A claim that is the subject of a final decision may be reopened upon the submission of new and material evidence. 38 U.S.C.A. § 5108.  New evidence is evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (2014).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet.App. 510, 513 (1992).

The evidence that was of record prior to the RO's 2005 rating decision denying service connection for pes planus includes service treatment records showing that on examination in June 1968 for service entry, the Veteran was noted to have a defect of pes planus with mild eversion.  While being treated for other foot disability, moderate bilateral pes planus was recorded in June 1970.  A notation of pes planus was also referenced in May 1979.  

A claim of entitlement to service connection for pes planus was received in March 2005.  The Veteran was afforded a VA examination in June 2005.  Following examination, an assessment of mild flat feet was rendered.  

By rating action dated in August 2005, service connection for bilateral pes planus was denied on the basis that it was not aggravated by service.  He did not file a notice of disagreement but attempted to reopen the claim of entitlement to service connection for pes planus in October 2005.  The RO declined to reopen the claim in a March 2008 rating determination.

Evidence added to the record following the 2005 denial of the claim specifically includes an August 2008 medical report from Dr. F .R. Poulun, a podiatrist, who stated that the Veteran had severe pes valgo planus.  It was related that "This is to confirm that his [Veteran's] years of military service could have contributed to conditions with respect to his feet."  The Veteran testified that as the result of the rigors of service, he had to wear arch plates in shoes standing guard duty as a military policeman.  He related that he had flat feet at service entrance that was worsened by active duty.  He stated that he had foot problems during his first tour of duty and that he had obtained arch supports during his second tour of duty.

The Board has carefully reviewed the record and finds that the provisions of 38 C.F.R. § 3.156 are applicable to the instant matter.  At the time of the August 2005 rating decision, the RO noted that the Veteran entered service with mild pes planus, bilaterally, and that the pre-existing condition was not aggravated by service because it was no more than mild on examination in June 2005.  Since that time, however, a medical opinion has been received from a physician who specializes in foot disorders who stated that the appellant had severe pes planus and indicated that military service had had an impact on the Veteran's feet.  The physician's expertise in relating current foot disability to service supports the claim in a manner not previously demonstrated.  The Board thus finds that such evidence is new and material and serves as a basis to reopen and reconsider the claim of entitlement to service connection for pes planus under 38 C.F.R. § 3.156.  As such, the claim is reopened.  This matter is further addressed in the REMAND that follows.

Pertinent law and regulations- earlier effective dates

Generally, the effective date of an evaluation and award of a compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a) ; 38 C.F.R. § 3.400. 

A rating decision becomes final if the Veteran does not timely perfect an appeal of the decision. 38 U.S.C.A. § 7105 (2014); 38 C.F.R. §§ 20.200, 20.302 (2014).  A claim that is the subject of a final decision can be reopened upon the submission of new and material evidence. 38 U.S.C.A. § 5108. 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) (2014).  The applicable statutory and regulatory provisions require that VA look to all communications from a Veteran which may be interpreted as applications or claims - formal and informal - for benefits. See 38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a) (2014).

2.  Effective date earlier than June 3, 2008 for service connection of left hand trigger fingers.

A claim of entitlement to service connection for left trigger finger secondary to diabetes mellitus was received in December 2003.  In an August 2005 rating decision, VA denied entitlement to service connection for the disorder.  By letter that same month, the RO notified the Veteran of that decision and apprised him of his procedural and appellate rights.  A notice of disagreement was received in September 2005 but the Veteran did not perfect an appeal by submitting a substantive appeal - VA form 9.  Therefore, the decision denying service connection for left hand trigger finger became final and binding based on the evidence then of record. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2014). 

The Veteran attempted to reopen the claim of entitlement to service connection for left hand trigger finger in correspondence received on October 26, 2006.  In August 6, 2007, he stated that trigger finger affected both hands.  By rating action dated in March 2008, the RO declined to reopen the claim for left hand trigger finger.  The Veteran filed a notice of disagreement in June 2008 with the decision.  The record does not reflect that he was issued a statement of the case in this regard.  The Veteran again attempted to reopen the claim in correspondence received on June 3, 2008.  By rating action in June 2011, service connection was granted for left and right hand trigger fingers, effective June 3, 2008.  

In this instance, the Board finds that careful review of the evidentiary record reflects that because the RO did not send a statement of the case following the notice of disagreement received in June 2008, the claim for an earlier effective date for left trigger finger has continuously been prosecuted since October 26, 2006.  This is the date of receipt of the reopened claim after final disallowance in August 2005. See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Prior to October 26, 2006, the appellant presented no claim, either formal, informal or implied, requesting or evidencing a belief in entitlement to the benefit sought in this regard.  As such, the Board finds that the most appropriate date for service connection of left hand trigger fingers is October 26, 2006.  

However, given that the evidence of record reveals no suggestion of a claim to reopen being presented to VA for service connection of a left trigger disorder following final disallowance until October 26, 2006, the evidence provides no legal basis for an earlier effective date.  The governing legal authority is clear that under the facts of this case, the effective date can be no earlier than that assigned above. See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  

3.  Effective date earlier than June 3, 2008 for service connection of right hand trigger fingers.

Review of the evidence reflects that on August 6, 2007, correspondence was received from the Veteran stating that trigger finger affected both hands.  The record reflects that the RO neglected to address the right trigger finger disability in its ensuing rating action in March 2008.  In a letter received on June 3, 2008, the Veteran once again indicated that he had right hand trigger finger disability for which service connection was sought.  By rating action in June 2011, service connection was granted for right hand trigger fingers, effective June 3, 2008.

The Board points out, however, that in view of the above, the claim of entitlement to service connection for right trigger finger was continuously prosecuted after it was brought to VA's attention in the informal claim received on August 6, 2007.  As such, the Board finds that the most appropriate date for service connection of right trigger fingers is August 6, 2007, the date of receipt of the claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

However, given that the evidence of record reveals no suggestion of a claim of service connection for right trigger finger disability prior to August 6, 2007, the evidence provides no legal basis for an earlier effective date.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  

4.  Effective date earlier than November 27, 2002 for service connection of chloracne.

Factual Background and Legal Analysis

Review of the record discloses that a formal claim and correspondence dated November 27, 2002 were received from the Veteran stating that he had just learned he had chloracne and that he was unaware that he had had the condition.  He indicated that he wished to receive disability compensation for this disorder.  

By rating action dated in August 2005, service connection for chloracne was granted, effective from the date of the claim dated November 27, 2002. 

The Veteran has submitted statements and presented testimony to the effect that he has been suffering from a skin disorder for many years in service, since at least 1970, that later became known as chloracne.  He stated that he started going to VA in 1986 for diabetes mellitus, type II, where the skin disorder was also treated.  The appellant testified that as such, the effective date of service connection for chloracne should date back to 1970.  He related that he was unaware that he could have filed for this benefit after service.  The Board has carefully considered the Veteran's statements and testimony.  However, these are not in and of themselves sufficient to establish a basis for an earlier grant of service connection for chloracne.  There is no indication that any type of early informal claim for this disorder was filed.

In this case, the Veteran reports years of treatment in service for a skin disorder and thereafter.  The record reflects, however, that he separated from service in 1972 and 1980 and no claim for a skin disorder was received within one year of separation.  Accordingly the 38 U.S.C. dictates that the effective date "shall not be earlier than the date of receipt of application." See 38 U.S.C.A. § 5110(a) (West 2014).  As such, service connection for chloracne may not date back to the day after retirement from active duty.  

In Servello v. Derwinski, 3 Vet.App. 196, 198 (1992), the United States Court of Appeals for Veterans Claims (Court) addressed the issue of entitlement to an earlier effective date and pointed out that the applicable statutory and regulatory provisions, properly construed, require that the Board look to all communications in the file that may be interpreted as applications for claims, formal and informal, for increased benefits and, then, to all other evidence of record to determine the "earliest date as of which," disability is ascertainable. 38 U.S.C.A. § 5110(b)(2); see also 38 C.F.R. § 3.400(o)(2); 3.155(a) (2014); Quarles v. Derwinski, 3 Vet.App. 129, 134 (1992).  

In this case, however, the Veteran's voluminous record contains no document or writing, formal or informal, showing that a claim for service connection of chloracne was received prior to November 27, 2002.  The Board has considered the appellant's contentions, but point out that applicable law states that unless the application is received within one year from discharge, the effective date assigned cannot be earlier than the date that a claim, informal claim, or evidence representing an intent to file a claim is received.  The law regarding effective dates is clear.  The effective date of an award of compensation will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In this case, the claim for chloracne dated/received on November 27, 2002 is the later of the two events giving rise to the grant of service connection.  Therefore, an earlier effective date for the grant of service connection for chloracne must be denied.  Moreover, there is no provision under the law by which service connection may be established for a disorder during the period of active duty.

In a case such as this one where the law and not the evidence is dispositive, the claim is denied because of the absence of legal merit or the lack of entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

5.  Effective date earlier than April 21, 2003 for service connection of PTSD.

The Veteran asserts and presented testimony to the effect that the effective date of PTSD of service connection should be "backdated" to at least a year before he even went to seek treatment because "it took a year of family trauma and stuff like that before I even went and saw the doctor"  As such, the appellant asserts that earlier effective date for service connection of PTSD is warranted.  The Board finds, however, that evidence does not present a case for an earlier effective date for service connection of PTSD.  

As noted above, the record reflects that the Veteran separated from service in 1972 and 1980 and no claim for PTSD was received within one year of either separation.  As such, service connection for PTSD may not date back to the day after retirement from active duty. See 38 U.S.C.A. § 5110(a) (West 2014).  There is no document or writing, formal or informal, showing that a claim for service connection of PTSD was received until April 22, 2003.  As such, the effective date assigned cannot be earlier than the date that a claim, informal claim, or evidence representing an intent to file a claim is received. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In this case, the claim for PTSD received on April 22, 2003 is the later of the two events giving rise to the grant of service connection.  Therefore, an earlier effective date for the grant of service connection for PTSD must be denied because of the absence of legal merit or the lack of entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 
ORDER

The application to reopen the claim of entitlement to service connection for pes planus is granted.

An effective date of October 26, 2006, but no earlier, for service connection of left hand trigger fingers is granted.

An effective date of August 6, 2007, but no earlier, for service connection of right hand trigger fingers is granted.

An effective date earlier than November 27, 2002 for service connection of chloracne is denied.

An effective date earlier than April 22, 2003 for service connection of PTSD is denied.  


REMAND

At the outset it is noted that the claims for service connection for detached retinas and arthritis of the left ankle.  The Board agrees and appropriate development is addressed herein.

The Veteran asserts that he has sleep apnea that is of service onset or is secondary to service-connected glaucoma, type II diabetes, PTSD, and/or obesity related to type II diabetes.  He testified that he had had chronic snoring, daytime falling asleep and breathing issues in service and had crashed a car in 1989 or 1990 due to falling asleep.  Sleep apnea has been confirmed by VA sleep studies.  In a January 2010 statement, a VA physician stated that it seemed likely that the appellant had weight gain that might be related to diabetes and that sleep apnea was related to a service-connected condition combined with a narrow airway.  A review of the record discloses that the appellant has never had a VA compensation examination specific to sleep apnea, to include an opinion as to whether it is related to service or a service-connected disability.  As such, an examination will be requested in this regard.

During his August 2014 hearing, the Veteran testified that he has left tibial tendon disability that is secondary to circulatory problems and reduced immunity related to service-connected diabetes.  The appellant asserts that he has had numerous magnetic resonance imaging (MRIs) on the left ankle and is treated for this condition at the VA medical Center in Washington, DC.  An August 2008 medical report from Dr. F .R. Poulun attributes posterior tibial tendon disability to duties in service.  The record reflects that he has not been afforded an examination that addresses this issue and one will be requested.

Pes planus was noted on service entrance examination in 1968 and thereafter.  The Veteran was afforded a VA examination for such in June 2005.  However, the examiner did not address whether the condition was aggravated by service.  As such, the appellant should be afforded a podiatry examination for an opinion on the question of aggravation.

Testimony was obtained from the Veteran to the effect that there was a higher percentage of detached retinas in people that were diabetic and as such, he had detached retinas secondary to diabetes mellitus, type II.  He related that doctors had told him this was the case in his regard.  The record reflects that the appellant was afforded a VA examination in October 2012 for glaucoma where it was noted that he did not currently have retinal detachment although had had had surgery for such in the past.  It was reported that retinal detachment had resolved.  However, the Board notes that Veteran continues to claim retinal detachment.  As such, he should be afforded a current eye examination to determine whether retinal detachment has recurred, and, if so, for an opinion as to whether it is secondary to or has been aggravated by service-connected type II diabetes and/or glaucoma.

The Veteran testified that his bilateral trigger finger disabilities were worse than currently rated and that he had symptoms that included chronic hand pain and loss of grip strength.  He stated that it was difficult to type and perform his part-time job as a background clearance investigator who had to transcribe notes.  He said that he got cortisone shots every six months to open his fingers up to keep them from locking.  The most recent compensation examination for right and left trigger fingers was in December 2009.  As such, a current examination will be scheduled to ascertain the status of this condition.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the veteran's contention that the pertinent disability has increased in severity); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The Veteran testified that at his hearing that he was being treated at the Washington, DC VA Medical Center.  The Board observes that the most recent VA outpatient records date through June 2012.  He also stated that he had received treatment in the past for various conditions at the Durham and Winston-Salem, North Carolina VA, as well as at the Roanoke, Virginia VA.  There are no clinical data of record for the latter VA facilities.  Therefore, records dating from July 2012 through the present should be requested from the Washington, DC VA Medical Center and associated with the record or Virtual VA.  All records from the Durham, Winston-Salem, and Roanoke, Virginia VA locations dating back to service discharge should also be retrieved and associated with the claims folder or Virtual VA, to include those that might be retired or on microfiche. See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Request VA outpatient records dating from July 2012 through the present from the Washington, DC VA Medical Center and associated with the record or Virtual VA.  All records dating back to service discharge, to include those that might be retired or on microfiche, should be requested from the Durham and Winston-Salem, North Carolina VA and Roanoke, Virginia VA and associated with the claims folder or Virtual VA.  All attempts to obtain records should be documented.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for VA examination of the service-connected bilateral trigger finger disabilities by an appropriate examiner.  The claims folder and access to Virtual VA must be made available to the examiner.  The examination report should include a discussion of the Veteran's documented clinical history and assertions.  All appropriate tests and studies should be conducted and clinical findings should be reported.  The examiner should provide ranges of motion for the service-connected disorders, as appropriate.  It is important that the examiner specifically state whether there is any additional limitation of function due to or caused by fatigue, pain, weakness, lack of endurance or incoordination, as appropriate.  

3.  Schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of his obstructive sleep apnea.  The claims folder and access to Virtual VA must be made available to the examiner.  The examination reports should include a chronology of the Veteran's clinical history and assertions.  Following examination, the examiner should provide an opinion to the following:  

a) Whether it is at least as likely as not (a 50% chance or greater) that the Veteran's obstructive sleep apnea had its onset during service, or is due to an event or injury during service, or is otherwise related to active duty service, or 

b) Whether it is at least as likely as not (a 50% probability or more) that sleep apnea is proximately due to or the result of (secondary to) a service-connected disability, including glaucoma, diabetes mellitus, type II, PTSD and/or obesity related to type II diabetes, or 

c) Whether it is at least as likely as not (a 50% chance or more) that sleep apnea is made chronically worse or aggravated by service-connected disability, including glaucoma, type II diabetes mellitus, PTSD and/or obesity related to type II diabetes.  

A complete rationale for all opinions expressed should be provided.  It is requested that the examiner discuss all of the medical evidence in detail and reconcile any contradictory evidence.

4.  Schedule the Veteran for a VA examination to assess the nature and etiology of his left tibial tendon and left ankle disabilities.  The claims folder and access to Virtual VA must be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.  Following a review of the claims file, the examiner is asked to address the following: 

a) Whether it is at least as likely as not (a 50% percent probability or more) that any left tibial tendon disorder or left ankle disorder is related to service?

b) Whether it is at least as likely as not (a 50% probability or more) that any left tibial tendon disorder or left ankle disorder is proximately due to or the result of (secondary to) a service-connected disability, including type II diabetes, including circulatory problems and reduced immunity related to service-connected diabetes?

c) Whether it is at least as likely as not (a 50% probability or more) that any left tibial tendon disorder or left ankle disorder is chronically worse or aggravated by service-connected disability, including type II diabetes?

5.  Schedule the Veteran for a VA podiatry examination.  The claims folder and access to Virtual VA must be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.  Following a review of the claims file and a physical examination, the examiner is asked to provide an opinion as to whether is it at least as likely as not (a 50% chance or better) that pes planus noted at service entrance was permanently aggravated by the rigors of the Veteran's active duty.  The examination report must include well-reasoned rationale for the opinion and conclusion reached.  

6.  Schedule the Veteran for an eye examination.  The claims folder and access to Virtual VA must be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.  Following a review of the claims file and a physical examination, the examiner is asked to provide an opinion as to whether the Veteran's detached retinas have recurred.  If so, is it at least as likely as not (a 50% chance or better) detached retinas are secondary to or have been aggravated by service-connected type II diabetes and/or glaucoma?  The examination report must include well-reasoned rationale for the opinions and conclusions reached.

7.  The RO should ensure that the medical reports requested above comply with this remand and its instructions.  If a report is insufficient, or if a requested action is not taken or is deficient, it should be returned for correction. 

8.  After taking any further development deemed appropriate, re-adjudicate the remaining issues on appeal.  If a benefit is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


